Volume: •On track to achieve 2.5% to 3.5 % discharge growth in the second half of 2011, which would bring full-year discharge growth to between 4.7% and 5.2%. −Strong volume comparison in Q4 2010 of 5.9% Hurricane Irene: •The Company experienced very minor damage and patient flow disruption from Hurricane Irene and does not expect any material impact resulting from the storm. Completed sale of five long-term acute care hospitals (LTCHs): •The Company completed the sale of five LTCHs for approx. $108 million net cash proceeds (excludes retained working capital). Retired the remaining 10.75% senior notes on September 1, 2011: •The Company expects to record a loss on early extinguishment of debt of approx. $13 million in Q3 2011. •Interest expense is expected to be approx. $27 million in Q3 2011 and approx. $24 million in
